Citation Nr: 1818906	
Decision Date: 03/28/18    Archive Date: 04/05/18

DOCKET NO.  16-42 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for a left foot disorder, to include as secondary to service-connected right knee disability. 

2.  Entitlement to service connection for nerve pain in the right hand (currently identified as right median nerve neuropathy).  

3.  Entitlement to service connection for a bilateral foot disorder, to include as secondary to service-connected right knee disability. 

4.  Entitlement to service connection for muscle atrophy in the right lower extremity, to include as secondary to service-connected right knee disability. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from October 1999 to October 2003.

These matters come before the Board of Veterans Appeals (Board) on appeal from a May 2015 rating decision by the Department of Veterans' Affairs, Regional Office, located in St. Louis, Missouri (RO), which in pertinent part, reopened the previously denied claim for service connection for left foot disorder, but confirmed and continued the denial of the underlying claim and denied the claims for entitlement to service connection for nerve pain in the right hand and right leg atrophy.  The Veteran appealed the denial of his claims. 

Although the RO reopened the claim of service connection for a left foot disorder, the Board has an obligation to make an independent determination of its jurisdiction regardless of findings or actions by the RO.  Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996).

The Board notes that additional VA medical records have been associated with the claims folder since the matters were last adjudicated in August 2016, and no waiver of initial consideration has been obtained.   Given the Boards favorable decision to reopen the previously denied claim for a left foot disorder and to award service connection for nerve involvement in the right hand, the Board may proceed with adjudication of these matters without prejudice to the Veteran.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for bilateral foot disorder and right leg atrophy are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a February 2010 rating decision, the RO denied the claim for entitlement to service connection for a left foot disorder and the Veteran did not appeal that decision. 

2.  Evidence received since the February 2010 rating decision relates to an unestablished element needed to substantiate the underlying claim of service connection for a left foot disorder, and raises a reasonable possibility of substantiating such claim.  

3.  The competent and credible evidence of record demonstrates that the Veteran has median nerve neuropathy in the right upper extremity as a result of his service-connected cervical spine and radiculopathy in upper right extremity disabilities.


CONCLUSIONS OF LAW

1.  The February 2010 rating decisions that denied the claim for entitlement to service connection for a left foot disorder is final.  38 U.S.C. § 7105 (2002); 38 C.F.R. § 20.1103 (2010)

2.  Evidence received since the February 2010 rating decision in relation to the Veteran's claim for entitlement to service connection for a left foot disorder is new and material, and, therefore, the claim may be reopened.  38 U.S.C. §§ 5108, 7104 (2012); 38 C.F.R. § 3.156 (2017).

3.  The criteria for entitlement to service connection for median nerve neuropathy in the right upper extremity as secondary to his service-connected disabilities, have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the fact that the Board is reopening the previously denied claims for service connection and granting service connection for nerve involvement in the right hand, a discussion of the VA's duties to notice and assist, as well as a detailed explanation of how VA complied with those requirements, is unnecessary at this time.  See 38 U.S.C.A. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).

1.  Petition to Reopen 

Generally, a claim that has been denied in an unappealed Board or rating decision may not thereafter be reopened and allowed.  38 C.F.R. §§ 20.1100, 20.1103 (2017).  The exception to this rule is 38 U.S.C. § 5108 (2012), which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a) (2017). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

Review of the claims folder shows that the Veteran's original claim for entitlement to service connection for a left foot disorder, to include as secondary to service-connected right knee disability, was denied in a February 2010 rating decision.  His claim was denied based on a determination that the evidence of record failed to demonstrate that the Veteran had a current diagnosed foot disorder that was related to his period of service, to include as secondary to service-connected disability.  The Veteran did not appeal the February 2010 decision nor was new and material evidence submitted within one year.  Accordingly, the rating decision is final.  38 C.F.R. §§ 3.156 (b), 20.1103. 

The evidence received since the February 2010 rating decision, includes in pertinent part, VA medical records that show complaints of bilateral foot pain as well as possible diagnosis for heel spur and diagnosis for congenital pes planus.  This additional medical evidence of record goes towards the element of current disability for a left foot disorder, which was not previously present.  As such, it is sufficient to reopen the previously-denied claim.

Assuming its credibility for the purpose of establishing whether new and material evidence has been submitted, the foregoing evidence is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim.  Therefore, this evidence is new and material and reopening of the claim is in order.  Shade v. Shinseki, No. 08-3548 (U.S. Vet. App. Nov. 2, 2010). 

The claim for service connection for a left foot disorder requires additional development and is addressed in the remand portion below in relation to the claim for service connection for a bilateral foot disorder.

2.  Service Connection 

Service connection may be granted for a disability that is proximately due to or the result of a service-connected injury or disease shall be service connected.  38 C.F.R. § 3.310 (2017).  When service connection is thus established for a secondary condition, the secondary condition shall be considered part of the original condition.  Establishing service connection on a secondary basis requires evidence sufficient to show: (1) that a current disability exists, and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

A disability which is aggravated by a service-connected disorder may be service connected, but compensation is only available for the degree to which that condition was made worse by the service-connected condition - only to the degree that the aggravation is shown.  38 C.F.R. § 3.310.  In such a situation, VA laws require that the medical evidence must show a baseline level of severity of the nonservice-connected disease or injury, which is established by medical evidence created before the onset of aggravation.  Id. 

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C. § 7104 (a); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303 (a).

In this case, the Veteran asserts that he has nerve impairment in his right hand manifested by tingling, numbness, and pain.  He believes that he has current diagnosed disorder involving his right hand that is etiologically related to his period of service, to include as secondary to his service-connected cervical spine and radiculopathy in the right upper extremity disabilities. 

A review of the Veteran's service treatment records show that in May 2003, he presented with complaints of tingling and numbness in his right hand, and carpal tunnel syndrome was suspected.  A subsequent EMG/NVC revealed findings of cervical radiculopathy in the right upper extremity, but there was no evidence of carpal tunnel syndrome.  

Post-service VA medical records show a diagnosis of right carpal tunnel syndrome based on EMG/NCV testing in March 2010, which revealed finding of right median neuropathy.  However, in the report of a February 2015 VA nerve examination, the VA examiner found that there was no objective evidence to support a diagnosis of any nerve damage other than radiculopathy in the right upper extremity. 

The record next contains the report of an October 2016 VA peripheral nerve examination, in which the VA examiner observed objective evidence of decreased sensation in the hands and fingers as well as positive Tinel's sign, bilaterally.  The Veteran was assessed with right incomplete paralysis of the median nerve, moderate.  The VA examiner concluded that there was clinical evidence of overlapping objective findings for radiculopathy and neuropathy in the right upper extremity.  The VA examiner specifically considered the findings from the March 2010 VA EMG/NCV test results.  The VA examiner then concluded that the peripheral neuropathy in the right upper extremity, to include median nerve (claimed as carpal tunnel syndrome) is at least as likely as not proximately due to the Veteran's service-connected cervical spine disability and/or likely a progression of the service-connected radiculopathy in the upper extremity disabilities. 

Based on the findings from the October 2016 VA examination, the Board finds that the medical evidence of record demonstrates that the Veteran has a current diagnosis of median nerve neuropathy in the right upper extremity.  In addition, the October 2016 VA examiner has concluded that the Veteran's right median nerve neuropathy is proximately caused by his service-connected cervical spine and radiculopathy in the upper extremity disabilities.  The Board finds the evidence supports a claim for service connection on a secondary causal basis.  See 38 C.F.R. § 3.310; Wallin, supra. 

The Board notes that the Veteran is already service-connected for radiculopathy in the right upper extremity and he has been assigned an evaluation based on Diagnostic Code 8515 concerning median nerve impairment.  See 38 C.F.R. § 4.124a (2017).  A separate rating for each nerve group involving the right upper extremity may not be assigned as it would constitute pyramiding.  See 38 C.F.R. § 4.14 (2017).  The Note following Diagnostic Code 8719 states that "[c]ombined nerve injuries should be rated by reference to the major involvement or if sufficient in extent, consider radicular group ratings."  38 C.F.R. § 4.124a.  Where, as in this case, there is involvement of more than one nerve, the VA will rate the most significant neve that is affected or it will be rated under the radicular groups.  As such, although the Board now grants entitlement to service connection for median nerve neuropathy in the right upper extremity, only a combined rating in relation to the service-connected radiculopathy in the right upper extremity is allowed under the rating schedule.  


ORDER

As new and material evidence has been received, the claim for service connection for a left foot disorder is reopened.

Entitlement to service connection for median nerve neuropathy in the right upper extremity as secondary to his service-connected disabilities is granted, subject to the applicable criteria for benefits. 


REMAND

The Veteran seeks entitlement to service connection for muscle atrophy in his right leg and for a bilateral foot disorder, both to include as secondary to his service-connected right knee disability.  Based on a review of the claims folder, the Board finds that additional development is needed prior to adjudication of the claims. 

A remand is needed to afford the Veteran with a new VA examination to determine whether he has muscle atrophy in the right lower extremity that is related to his period of service, to include as secondary to his service-connected right knee disability.  
	
The Board acknowledges that the record contains the reports of February 2015 VA examinations in which the clinical evidence did not demonstrate muscle atrophy in the right lower extremity.  However, prior to those VA examinations, VA treatment records show a finding of significant atrophy of the quadriceps tendon on his right knee in April 2014 as well as evidence of asymmetrical circumferential measurements 6 centimeters (cm) above patella with 38 cm on one side and 40 cm on the other side during VA physical therapy consultations in June 2014.  These objective findings were not considered by the February 2015 VA examiners, and none of the VA examination reports contain circumferential measurements of the lower extremities.   The Veteran continues to assert that he has muscle atrophy involving his right quadriceps.  

The Board finds a new VA examination is needed to determine whether the Veteran has a current diagnosis of muscle atrophy in the right lower extremity, and if so, whether the current condition is etiologically related to his period of service, to include as secondary service-connected right knee disability. 

A remand is also needed to afford the Veteran with a VA foot examination to determine whether he has a current diagnosed foot disorder that is related to his period of service, to include as secondary to his service-connected right knee disability.  A review of the Veteran's service treatment records shows he received treatment for plantar fasciitis in August 2000.  Post-service VA medical records show complaints of foot pain in the morning that improves with exercise and movement and heel spurs were suspected.  See VA treatment records dated in 2014.  

VA medical records also show a more recent diagnosis of congenital pes planus in May 2016.  The Board notes that service connection is available for congenital diseases, but not defects, that are aggravated by service.  Further, VA cannot simply assume that, because of its congenital nature, the disease must have preexisted service, and the presumption of soundness may still apply to congenital diseases that are not noted at entry.  If not noted at enlistment, VA must show by clear and unmistakable evidence that the congenital disease preexisted service and was not aggravated thereby in order to rebut the presumption of soundness.  See 38 C.F.R. § 3.303; Quirin v. Shinseki, 22 Vet. App. 390, 394 (2009)(holding that presumption of soundness does not apply to congenital defects, but it still applies to congenital diseases that are not noted at entry); see also Monroe v. Brown, 4 Vet. App. 513, 515 (1993)(clear and unmistakable evidence is needed to rebut presumption of soundness).

The Board finds that a VA examination is needed to determine the nature and etiology of the Veteran's claimed bilateral foot disorder. 

A remand will also afford the Veteran with the opportunity of initial consideration of additional VA medical records associated with the claims folder since the August 2016 statement of the case. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.  

2. Afford the Veteran a VA examination to assess whether muscle atrophy in the right lower extremity is present and determine etiology.  The claims folder should be made available to the examiner for review before the examination.  

Based on a review of the Veteran's pertinent history, the Veteran's statements, and the examination, the examiner should provide opinions to the following: 

a. Is there evidence of muscle atrophy involving the Veteran's right lower extremity now or at any point during the pendency of the appeal?  In doing so, the VA examiner is asked to consider the VA treatment records dated in April and June 2014. 

b. Is it at least as likely as not (i.e., at least 50 percent probable) that the Veteran's muscle atrophy in the right lower extremity originated in service or is otherwise etiologically related to service?

c. Is it at least as likely as not (i.e., at least 50 percent probable) that the Veteran's muscle atrophy in the right lower extremity is caused or aggravated by the Veteran's service-connected right knee disability?

A complete rationale for all proffered opinions must be provided. 

3. Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his bilateral foot disorder.  The claims file must be made available to the examiner for review and a notation to this effect should be made in the claims file.  The complete medical history of the disability should be obtained.  All necessary tests should be conducted. 

a. The examiner should diagnose all current foot disorders.  

b. In regard to congenital pes planus, is there clear and unmistakable evidence that it pre-existed the Veteran's service? 

i. If congenital pes planus clearly and unmistakably pre-existed service, is there clear and unmistakable evidence that the identified congenital disease was not aggravated by active service?  In this opinion, it would be helpful if the VA examiner discussed the natural progression of the identified congenital foot disease. 

ii. If it is the VA examiner's opinion that there is no clear and unmistakable evidence that either the condition pre-existed service or was not aggravated by service, the Veteran is presumed sound at service entrance with respect to the identified congenital pes planus.  In this case, the VA physician is requested to answer to the following question: Is it as least as likely as not (a 50 percent or greater probability) that an identified congenital pes planus was incurrent in service or is otherwise related to service? 

iii. Is it as least as likely as not (a 50 percent or greater probability) that the identified congenital pes planus was caused or aggravated by the Veteran's service-connected right knee disability? 

c. In regard to each diagnosed foot disorder other than congenital pes planus is it at least as likely as not (a 50 percent or better probability) that the diagnosed foot disorder was incurred in or a result of the Veteran's period of service?  In doing so, the VA examiner is asked to consider the Veteran's reported history as well as in-service complaints of foot pain in August 2000 and March 2001. 

d. In regard to each diagnosed foot disorder (other than congenital pes planus) is it at least as likely as not (a 50 percent or better probability) that the diagnosed foot disorder is caused or aggravated by the Veteran's service-connected right knee disability?

The examiner should provide a thorough rationale for the conclusions reached.

4. Thereafter, readjudicate the issues on appeal.  If any of the benefits sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that is remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


